Title: To Thomas Jefferson from Samuel Child, 1 November 1808
From: Child, Samuel
To: Jefferson, Thomas


                  
                     
                     State of North Carolina Orange CountyTown of Hillsborough November 1st. 1808
                  
                  To his Excellency Thomas Jefferson Esquire President of  
                        the United States—
                  The Petition of the undersigned Inhabitants of the Town of Hillsborough, and elsewhere, respectfully sheweth unto your Excellency, that a certain William Crockett late of Person County in the State aforesaid, was arrested, and put into close Prison in this Town on the 20th. day of April AD. 1807—under a charge of passing four counterfeit Bank Bills of the Branch Bank of New York of One hundred dollars each; that on the 16th. day of November in the same year, he was put upon his trial at the Federal Court in the city of Raleigh, and was duly convicted of passing the Said Bills, and thereupon was sentenced to three years imprisonment from that period; that the said Crockett passed the said Bills to a certain George Houser of Stokes County, for which he was to receive their full value in other currency; that the said Houser immedeately thereafter presented said Bills to the inspection of a Gentleman who professed to be a judge of such Paper, and who pronounced them to be base; that thereupon Crockett was soon arrested, and the amount the Bills called for was never paid to him.
                  Your Petitioners further state to your Excellency that they are informed and believe, that the said Houser upon the trial in the city of Raleigh, being the Prosecutor, deposed that he had no reason to believe that Crockett knew the said Bills to be counterfeit when he passed them to him—Your Petitioners farther represent, that Crockett, at the commencement of his imprisonment was totally illiterate, and therefore an easy subject upon whom the artful, and cunning could practice their fraud and imposition; that so far as his General Character is known to them, it is totally exempt from any criminal allegations whatsoever, except that for which he is now suffering; that he is young and therefore not much versed in the wiles and Stratagems of the world—Your Petitioners have deemed it necessary to be thus particular & explicit in delineating the true situation and Character of the said Crockett, because they are fully apprized of the extensive mischiefs that might result to Society, were the Executive Clemency to be extended to a subject unworthy of that distinguished favor.
                  They trust, however, that when your Excellency shall take into consideration the youth, the inexperience, and the long confinement which the Prisoner hath already suffered, combined with that reformation and repentance which seem to have been wrought upon him, and that the end of the law hath been satisfied by the nature, duration and publicity of his punishment, you will extend to him that mercy which the Constitution hath reposed in the breast of the Executive, alone, that you will pardon the Offence with which he stands convicted, and restore him again to his friends, and to his liberty. Should your Excellency in your wisdom and discretion think proper to pardon him with conditions annexed thereto, he is perfectly willing to enlist in the United States Service, under Captain Akinson now recruiting in this Town, And Your Petitioners will ever Pray—
                  
                     
                        Sam  Child
                     
                     
                        and 45 other signatures
                     
                  
               